Citation Nr: 1042132	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-22 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1966 to February 
1991.

This matter is on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, from October 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

While the Board regrets any additional delay in this case, it has 
determined that further development is required prior to 
adjudication.  As is relevant here, VA's duty to assist includes 
a duty to provide a medical examination or obtain a medical 
opinion where it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 3.159(c)(4) (2010); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Specifically, the Board finds that another VA examination is 
warranted in order to obtain an opinion on whether any the 
Veteran's service connected disabilities, either alone or in 
aggregate, prevent him from obtaining and maintaining 
substantially gainful employment.  "Substantially gainful 
employment" is defined as an occupation that provides an annual 
income that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that a veteran 
actually works and without regard to a veteran's earned annual 
income.  See Faust v. West, 13 Vet. App. 342 (2000).

The central inquiry in determining whether a veteran is entitled 
to TDIU is whether his service-connected disabilities alone are 
of sufficient severity to produce unemployability.  Hatlestad v. 
Derwinski, 5 Vet. App. 524, 529 (1993).  The determination as to 
whether a total disability is appropriate should not be based 
solely upon demonstrated difficulty in obtaining employment in 
one particular field, which could also potentially be due to 
external bases such as economic factors, but rather to all 
reasonably available sources of employment under the 
circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991).

In this case, the Veteran has established service connection for 
posttraumatic stress disorder (70 percent disabling), a low back 
disability (10 percent disabling), sinusitis (10 percent 
disabling), tinnitus (10 percent disabling), bursitis of the 
right shoulder (0 percent disabling), residuals of a fracture of 
the fifth metacarpal (0 percent disabling), right ear hearing 
loss (0 percent disabling) and heart arrhythmia (0 percent 
disabling).  

Because the Veteran's PTSD is 70 percent disabling, he meets the 
schedular criteria to be considered for TDIU under the provisions 
of 38 C.F.R. § 4.16(a) (2010) 
However, the VA examinations conducted to date have not 
adequately determined, and the other competent evidence of record 
does not otherwise indicate, the occupational effects of the 
Veteran's service-connected disabilities.  

In this regard, the evidence of record indicates that the Veteran 
has not been employed since approximately June 1998.  He has 
stated that he has pursued two jobs since his retirement in 1991, 
but in both cases is not remain employed for long due to his 
inability to work with others.  In order to address the severity 
of his PTSD, he underwent VA examinations in September 2003 and 
in May 2006.  On both occasions, the Veteran was diagnosed PTSD 
that was accompanied with symptoms such as a guarded demeanor and 
Global Assessment Functioning scores of 55 and 50 respectively.  
Most notably, both examiners stated that his PTSD had become so 
severe so as to significantly interfere with his occupational 
functioning.  

The observations of the VA examiners concerning the Veteran's 
symptoms in relation to his occupational functioning is probative 
in assigning the proper disability rating for his PTSD.  However, 
these observations do not address whether the Veteran's service-
connected disorders render him unemployable, which is a different 
issue altogether.  Compare 38 C.F.R. § 4.1 with 38 C.F.R. § 4.12.  

Accordingly, as there is insufficient medical evidence to decide 
the claim, a VA medical examination and opinion is required to 
determine whether the Veteran's service-connected disabilities, 
alone or in the aggregate, preclude the Veteran from obtaining or 
maintaining substantially gainful employment.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (indicating that VA is 
obligated to provide an adequate examination once it chooses to 
administer one).

The claims file reflects that the Veteran has received VA medical 
treatment from the VA Medical Center (VAMC) in Memphis, 
Tennessee; however, as the claims file only includes outpatient 
and inpatient treatment records from that facility dated up to 
March 2006.  Similarly, while there is evidence that the Veteran 
has received treatment through the Memphis Vet Center, no records 
have been obtained since 2002.  Any additional records from these 
VA facilities should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain 
and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA outpatient and, if need be, 
inpatient treatment records from the Memphis 
VAMC and Memphis Vet Center, from March 2006 
and 2002, respectively. 

2.  Schedule the Veteran for an appropriate 
examination to evaluate the effects of his 
service-connected disabilities on his ability 
to obtain substantially gainful employment.  
The examiner should be provided with the 
claims file for review in conjunction with 
the examination.

The examiner is requested to offer an opinion 
as to whether the Veteran's service-connected 
disabilities (PTSD, low back disability, 
tinnitus, right ear hearing loss, bursitis of 
the right shoulder, sinusitis, residuals of a 
fracture to the fifth metacarpal, and heart 
arrhythmia) are in and of themselves so 
severe as to preclude substantially gainful 
employment.

The examiner should not base an opinion 
solely upon demonstrated difficulty in 
obtaining employment in one particular field, 
which could also potentially be due to 
external bases such as economic factors, but 
rather to all reasonably available sources of 
employment under the circumstances.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 331- 
332 (1991).

All opinions provided must be thoroughly 
explained, and an adequate rationale for any 
conclusions reached should be provided.  If 
any requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.

3.  Readjudicate the claim for entitlement to 
TDIU.  If the benefit sought is not granted, 
the Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be returned to 
the Board for appellate review, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


